STAYTON, J.
The defendant in error shows by sworn motion that it has paid to plaintiff in error the full amount of taxes, interest, penalties, etc., involved in the suit against it, and has either paid or is ready to pay all of the costs of court. The plaintiff in error has not contested the motion. Upon the authority of Padgitt v. Young County, 111 Tex. 98, 229 S. W. 459, and Richmond et ux. v. Hog Creek Oil Co. et al. (Tex. Com. App.) 239 S. W. 904, the questions involved in the case in this court have become moot, and it should be dismissed. We therefore recommend that the writ of error be dismissed, and that the costs of the Supreme Court be adjudged against the defendant in error.
CURETON, C. J. Writ of error dismissed,in accordance with the recommendations of the Commission of Appeals.